Exhibit 10.87

General Manager Service Contract

between Heinrich Gillet GmbH, Luitpoldstrafe 83, 67480 Edenkoben

and Mr. Josep Fornos (“General Manager”)

The shareholders of the Company intend to appoint Mr. Josep Fornos as general
manager of the Company as of March 1, 2007. On this basis the Parties agree to
on the following Service Contract:

 

  1. Position and Scope of Duties

 

  1.1 As of March 1, 2007, Mr. Fornos shall be employed by the Company as
General Manager (Geschäftsführer). He shall act as “Vice President & General
Manager OE EC.”

 

  1.2 The General manager shall represent the Company jointly with another
General Manager of the Company or a holder of Prokura.

 

  1.3 The shareholders may appoint additional General Managers, and they may
assign to the General Manager further or other tasks or areas of responsibility
and may determine the allocation of responsibilities with management.

 

  1.4 The General Manager will perform his duties as general Manager by
observing the diligence of a prudent businessman in accordance with the
provisions of this Service Contract, the Company’s Articles of Association, the
general and specific directions and instructions given by the shareholders, and
in accordance with law.

 

  1.5 The General Manager shall report to the Executive Vice President &
President International; currently Mr. Hari Nair. The shareholders may at any
time change the reporting line.

 

  1.6 The General Manager shall work whatever hours are required for business
reasons. He is aware that his duties may require additional work and work on
Saturdays, Sundays and public holidays. In any event he will, except if on
business travel, be available at his place of work in Edenkoben. The General
Manager is furthermore prepared to travel inside and outside Germany as the
business requires, and he is aware that the Company may assign him further and
different tasks.

 

  2. Other Activities

 

  2.1 The General Manager will devote his full working time and ability to the
Company’s business. Any other activity, be it for remuneration or not, including
any part time work, is subject to the explicit prior written consent of the
shareholders who may deny such consent if in their view such activity was not in
the interest of the Company.



--------------------------------------------------------------------------------

  2.2 Scientific and literary activity is permitted, provided that the Company
is informed prior to the publication, and that such activity does not adversely
affect the working capacity of the General Manager, does not give rise to a
divulging of confidential information, or is in any other way not in the
interest of the Company.

 

  2.3 During the term of this Service Contract the General Manager may not
solicit or assist or facilitate the solicitation of any employee of the Company
or any of its affiliates with the intention of causing them to render services
to any other person or activity.

 

  2.4 An indirect or direct participation in other undertakings requires the
prior written consent of the shareholders, except that such participation
concerns publicly traded companies, does not exceed five percent of the shares,
and does not permit influence on the undertaking in any other way.

 

  3. Transactions subject to consent

 

  3.1 The General Manager shall have signature authority for obligations in
accordance with the rules and regulations of the Company.

 

  3.2 The shareholders reserve the rights for set up a list of transactions
subject to prior consent. The shareholders furthermore reserve the right to
issue at any time directions of a general nature or for specific cases.

 

  4. Remuneration

 

  4.1 The General Manager shall be entitled to an annual base salary in the
amount of Euro 161.000 payable in 12 equal installments at the end of a calendar
month. Furthermore, the Company shall pay half of the mandatory social security
contributions including contributions to medical insurance according to German
law. In case the General Manager opts for a private medical insurance instead of
the state medical insurance, the Company will bear half of the contributions due
up to a maximum of what would have to be paid by the Company to the state
medical insurance for the General Manager’s personal medical insurance.

 

  4.2 The annual base salary shall be reviewed annually, considering
appropriately the financial and economic development of the Company and the
General Manager’s personal performance. The decision whether or not to increase
the base salary shall remain at the sole discretion of the shareholders.

 

  4.3 With payment of the above-mentioned base salary all activities, which the
General Manager performs under this Service Contract, shall be compensated. In
particular, he shall not be entitled to any additional compensation for overtime
work.



--------------------------------------------------------------------------------

  4.4 The General Manager shall participate in the Tenneco 2007 Executive
Incentive Compensation Bonus Program (EICP). This EICP provides for a payment
for the year 2007 of Euro 123.000 gross in case of one hundred per cent
achievement of targets, will be paid pro rata temporis for 2007. The rules of
the EICP shall apply, which inter alia provide for a discretion of the Board of
Directors of Tenneco Automotive as regards the determination of the amount to be
paid.

 

  4.5 An assignment or pledge of the remuneration entitlement is excluded. In
case that the General Manager upon culpable injury by a third person becomes
unable to work, and the Company continues payment to him, the General Manager
already now assigns his damage claim against a third party resulting from him
having been injured to the Company up to the amount the Company pays him.

 

  4.6 Insofar as the Company grants payments (bonus, ex gratia payments or other
additional payments) over and above the above-agreed remuneration, such payments
are made voluntarily. There will be no entitlement to them arising for the
future, even if payments were made on several and consecutive occasions. Any
voluntary payment has as precondition that the service relationship is not
terminated prior to or on the date of payment and that it is not suspended.

 

  5. Other Benefits

 

  5.1 Travel expenses and other necessary expenses reasonably incurred by the
General Manager in the furtherance of the Company’s business will be reimbursed
in accordance with the guidelines of the Company and within the framework of the
principles of German tax law.

 

  5.2 The Company will provide the General Manager with a company car for
business and private use (BMW 7 series or comparable). The determination of the
type of car shall be at the full discretion of the Company; the “Tenneco
Automotive Europe company car policy” as amended from time to time shall apply.
The General Manager will maintain the car in good condition and will arrange for
regular maintenance. The costs for maintenance and use of the car will be borne
by the Company. The value of the private use per month as determined by German
tax regulations for the particular type of car constitutes additional
compensation, the wage withholding tax for which will be borne by the General
Manager. In case of his suspension/release from work the General Manager will
return the car at any time upon request of the Company; he shall have no right
of retention.

 

  6. Inability to Perform Duties

 

  6.1 In case the General Manager is unable to perform his duties under this
Service Contract he will inform the Company immediately about it, its assumed
duration and its reason. In case the inability to work is due to health reasons,
the General Manager will provide the Company with a medical certificate after
three days following the beginning of the illness at the latest, indicating the
inability to work and its assumed duration.



--------------------------------------------------------------------------------

  6.2

In case his inability to perform his duties for reasons of illness, the General
Manager shall continue to receive his base salary for the time of such
inability, but not for longer than 12 months, in deduction of Krankengeld. In
case of death of the General Manager his widow will receive the base salary for
the month in which the death occurred as well as for the following three months.
In case there is no wife, the base salary shall be due jointly to all children
who at the date of the death have not yet attained their 25th birthday. Should
such children not exist, the base salary payment shall cease with the date of
death of the General Manager.

 

  7. Vacation

 

  7.1 The General Manager shall be entitled to an annual vacation of 30 working
days excluding Saturdays.

 

  7.2 The time of vacation shall be determined in agreement with the
shareholders, and the other General Managers, if any, thereby taking into
consideration the personal wishes of the General Manager and the interests of
the Company.

 

  7.3 Holiday entitlement shall accrue month by month evenly through the
calendar year. Holidays not taken in any calendar year may only be carried
forward to the next calendar year with the approval of the Company or if they
could not be taken in the preceding year due to the business of the Company
requiring the presence of the General Manager. Holidays carried forward must be
taken until March 31 of this calendar year.

 

  8. Secrecy, Data Protection.

 

  8.1 The General Manager shall not disclose to any third party, or use for
personal gain, any confidential technical or other business information which
has been entrusted to him, or which has otherwise become known to the General
Manager and which relates to the Company or to any of its affiliated companies.
In particular, no information may be disclosed concerning the organization of
the business, the relation with customers and suppliers and the Company’s
know-how. This obligation shall not expire upon termination of this Service
Contract but shall continue to remain in force thereafter.

 

  8.2 Business records of any kind, including private notes concerning Company
affairs and activities, shall be carefully kept and shall be used only for
business purposes. No copies or extract or duplicates of drawings, calculations,
statistics and the like nor of any other business records or documents may be
copied or extracted for purposes other than for the Company’s business.



--------------------------------------------------------------------------------

  8.3 Upon termination of this Service Contract, or upon suspension/release from
work, the General Manager shall return all business records and copies thereof,
regardless of the data carrier; he shall have no right of retention.

 

  8.4 According to Section 5 of the Federal Statute on Data Protection
(Bundesdatenschutzgesetz) and respective other corresponding provisions on data
protection the General Manager shall not process personal data of employees or
third parties for any other purpose than required in the ordinary fulfillment of
business duties and shall not make such personal data available to other
parties, nor publish or use them in any other way. The General Manager agrees,
however, that his personal data be processed by the Company and its affiliates.

 

  9. Inventions

 

  9.1 All rights pertaining to inventions, whether patentable or not, and to
proposals for technical improvements made and to computer software developed by
the General Manager (hereinafter jointly called “Inventions”) during the term of
this Service Contract shall be deemed acquired by the Company without paying
extra compensation therefore. The General Manager shall inform the Company or a
person designated by the Company of any Inventions immediately in writing and
shall assist the Company in acquiring patent or other industrial property
rights, if the Company so desires.

Any and all writings or other copyrightable material produced by the General
Manager in the course of his services reasonably relating to the actual or
potential business of the Company or one of its affiliates shall be the sole
property of the Company or such affiliate, and the Company or one of its
affiliates shall have the exclusive right to copyright such writings or other
materials in any country. The same shall apply to any and all significant ideas,
works of authorship, formulae, devices, improvements, methods, processes, or
discoveries that are related to the Company or one of its affiliates
(hereinafter referred to as “Improvements”) and which the General Manager
conceives, makes up, develops, or works on in the course of his services under
this Contract shall be the sole property of the Company or one of its
affiliates, respectively. The General Manager shall execute any additional
documents required to protect the right, title and interest of the Company or
one of its affiliates in the Improvement.

 

  9.2 Subsection 9.1 above shall apply to any Inventions, Improvements or other
industrial or intellectual property rights, no matter whether they are related
to the business of the Company, are based on experience and Know-how of the
Company, emanate from such duties of activities as are to be performed by the
General Manager within the Company, or materialize during or outside normal
business hours of the Company.



--------------------------------------------------------------------------------

  9.3 The Company’s exclusive and unlimited rights to Inventions, Improvements
or other industrial or intellectual property acquired hereunder shall in no way
be affected by any amendments to or the termination of this Service Contract.
Should the General Manager by law be entitled to any compensation payment for
such intellectual property rights which—as agreed above—solely pertain to the
Company or one of its affiliates it is agreed that such payment is covered by
the salary and that the General Manager shall have no further claims against the
Company or its affiliates.

 

  10. Term of Service and Notice, Change in Control

 

  10.1 This Service Contract is entered into for an indefinite period. It shall,
however, end without the need to give notice not later than the expiry of the
month during which the General Manager attains the age of 65, or the month
during which the General Manager is entitled to receive state old age pension or
pension for inability to work, whichever occurs first. Should the legal
requirements for the retirement age change these then apply. The Company is
entitled to terminate this contract by giving 24 months, the General Manager by
giving 6 months, prior notice effective to the end of any calendar month. In
case the Company is obliged to observe an extended notice period, such an
extension shall also apply for the General Manager.

 

  10.2 In case this Contract has been terminated, the Company is entitled to
suspend and relieve the General Manager from work at any time. In such case the
Company shall continue to pay the contractual remuneration to the General
Manager. Any holidays not yet taken shall be set off against the time period
during which the General Manager is suspended/relieved from work. Any suspension
period shall not count for calculating a possible bonus or payment exceeding his
gross base salary.

 

  10.3 Notice of extraordinary termination, effective immediately, may be given
for compelling reasons. Such reasons shall specifically be deemed to exist in
case the General Manager violates Articles 2, 3 and 8 of this Service Contract.
The right of both Parties to terminate extraordinarily for other reasons remains
unaffected.

 

  10.4 Notice of termination must be given in writing. A revocation of
appointment as General Manager shall at the same time be deemed as termination
of this Contract with notice period, provided that no termination for cause is
made.

 

  10.5 In case of a change in control due to which the majority of the
shareholders entitled to vote lies permanently with one or several natural or
legal persons who do not belong to the Tenneco Automotive group of companies or
an affiliated company, both parties may terminate this Service Contract with a
notice period of 3 months. In case of a termination for this reason the General
Manager shall receive a severance payment in the amount of twice the aggregate
of his gross base salary as last received and the annual target bonus in
accordance with the then applicable EICP.



--------------------------------------------------------------------------------

  11. Forfeiture Clause

 

  11.1 All mutual claims arising out of the Service Contract and such claims
which are related to the Service Contract, shall lapse if they are not asserted
against the other party to the contract in writing within two months after the
due date.

 

  11.2 If the other party rejects the claim in writing or if a written response
is not given within two weeks after the assertion of the claim, the claim shall
lapse if it is not asserted before the courts within two months after receipt of
the rejection or after expiry of the two-week period.

 

  12. Final Provisions

 

  12.1 This Service Contract and the Letter of Understanding from March 12, 2007
represents the entire agreement and understanding of the parties. It supersedes
and replaces all other previous contracts of employment as issued by the Company
or its affiliates. There is no previous employment counting as continuous with
the service under this Contract.

 

  12.2 Any amendments of or additions to this Service Contract shall be made in
writing in order to be effective. This also applies for the cancellation of the
need for writing in order to be effective.

 

  12.3 If one of the provisions of this Service Contract is held to be invalid,
the remaining provisions shall remain valid, and the invalid provision shall be
replaced by such valid one which shall have the closest admissible economic
effect. The same shall apply in the event that the Contract is found to be
incomplete.

 

  12.4 In the event of disputes in connection with this Service Contract the
place of jurisdiction shall be the corporate seat of the Company.

 

  12.5 This Service Contract shall be governed and construed in accordance with
the laws of the Federal Republic of Germany.

 

  12.6 In case of doubt the German version of this Contract shall prevail.

 

  12.7 The General Manager has received an executed copy of this contract.



--------------------------------------------------------------------------------

Edenkoben, March 1, 2007

/s/ Josep Fornos

Geschäftsführer/General Manager

Edenkoben, March 1, 2007

/s/ HR Edenkoben